Citation Nr: 1314905	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  08-08 478	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for substance abuse and alcoholism as secondary to service-connected posttraumatic stress disorder (PTSD) and/or posttraumatic headaches.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medication for a service-connected disability.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for polyps.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse appeared and provided testimony before the undersigned in December 2010.  A transcript of the hearing has been associated with the claims file.  In August 2011, the Board remanded the issues presently on appeal for further development.  

The Veteran asserted in November 2012 that there was clear and unmistakable error in a 1992 rating decision denying him service connections for posttraumatic headaches.  Despite the Veteran's contention, that issue was not, per the records in the claims file, adjudicated in 1992.  The Board notes that the Veteran was diagnosed with posttraumatic headaches in 1992 during a neurologic examination, and that the examiner's opinion was that the headaches were secondary to his in-service head injuries.  He was granted service connection for posttraumatic headaches in a January 2009 rating decision.  As such, the Veteran's claim is properly construed as one of clear and unmistakable error in the January 2009 rating decision.  As this issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Board remanded the Veteran's claim for service connection for tinnitus in November 2011 for an examination.  At the time of the remand, the Board already had evidence of a current tinnitus diagnosis, evidence of multiple in-service head injuries, and a suggestion that his tinnitus may be related to those falls, as identified in an April 2010 VA traumatic brain injury examination report.  Unfortunately, the November 2011 examiner failed to provide a clear opinion concerning whether the Veteran's tinnitus was etiologically related to his military service.  She opined that his tinnitus was "[a]t least as likely as not (50% probability or greater) due to a known etiology (such as traumatic brain injury)," but as a rationale for the opinion, relied only on the fact that there were no in-service complaints regarding tinnitus documented in his service treatment records, it is not clear whether her opinion regarding a nexus is positive or negative.  Further, if the opinion is negative concerning a nexus between tinnitus and service, the lack of contemporaneous medical records is an insufficient basis on which to base a negative etiology opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  As such, the examiner's opinion is not probative of the issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, the claims file should be returned to the November 2011 examiner, if she is available, for a clarification of her nexus opinion.  The examining provider should note that the Veteran is competent to identify his symptoms of tinnitus, including their onset and continuity.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the examining provider must acknowledge that the Veteran has consistently asserted that he experiences tinnitus, and that it began after his second in-service head injury.  

Following the August 2011 remand, VA properly provided the Veteran with an adequate examination to determine the etiology of his hearing loss in November 2011.  That examiner found that the Veteran did not have a current hearing loss disability, and also addressed an April 2008 private audiological examination report, finding that although the report showed a "flat moderate to moderately severe loss in the right ear, and a moderately severe to severe hearing loss in the left ear," the report had poor reliability "due to the [pure tone average/speech recognition threshold] mismatch."  Subsequently, however, the Veteran submitted a November 2012 private audiological examination report that showed a hearing loss disability.  As such, the matter must be remanded for the November 2011 VA examiner to address the private November 2012 examiner's findings in a new opinion.  

Unfortunately, with regard to the issue of entitlement to service connection for substance abuse and alcoholism, VA has not adequately complied with the remand instructions, and thus another remand is in order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  VA provided the Veteran with a psychiatric examination in November 2011.  The examiner's report is inadequate, as the examiner failed to address the questions presented by the Board, and ignored the Veteran's psychiatric history.  Specifically, the examiner denied that the Veteran had ever been diagnosed with a psychiatric disorder, despite the fact that, at minimum, the Veteran had previously been diagnosed with PTSD, depression, and alcohol dependence.  As such, the examiner relied on an incorrect factual predicate for his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Also, and more importantly, the examiner failed to opine as to whether the Veteran has a current substance abuse/alcoholism disability.  Such must be determined on remand via a new examination.  Notably, if the examiner finds that the Veteran has a current substance abuse/alcoholism disability, the examiner should, in providing an etiology opinion, address the November 2011 examiner's finding that the Veteran's heavy drinking was due to his service-connected posttraumatic headaches.

The issues of entitlement to service connection for GERD, hiatal hernia, and polyps are inextricably intertwined with the issue of entitlement to service connection for substance abuse and alcoholism.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Multiple VA examination reports, from November 2011 and April 2010, have associated the Veteran's GERD with his alcohol abuse.  As such, were the Veteran granted service connection for substance abuse/alcoholism, service connection for GERD may be warranted.  Similarly, the October 2012 opinion concerning the etiology of the Veteran's GERD and hiatal hernia noted that the two disabilities are intertwined, and serve to exacerbate each other.  The polyps, per a separate October 2012 opinion, are secondary to the proton pump inhibitor medication the Veteran takes for his GERD.  Thus, none of these issues may be adjudicated until the issue of entitlement to service connection for substance abuse/alcoholism is decided.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who performed the November 2011 examination for hearing loss and tinnitus.  The examiner should review the claims file, this remand, and any relevant records in the Virtual VA electronic records system.  The ensuing report(s) should indicate that such a review occurred.  

The examiner should clarify her November 2011 opinion concerning the etiology of the Veteran's tinnitus disability.  The examiner should note that the Veteran is competent to report his tinnitus symptoms, including the time of the onset of the symptoms, and their continuity.  The examiner should also note that the lack of contemporaneous (in-service) medical records of tinnitus is an insufficient basis for a negative etiology opinion.  

In her report, the examiner should specifically state whether the Veteran's tinnitus is at least as likely as not (a 50 percent probability or greater) etiologically related to any in-service event or injury, including noise exposure and/or his documented in-service head injuries.  

The examiner should also provide the Veteran with a new audiological examination to determine the nature and etiology of any current hearing loss disability.  Following an audiological examination, the examiner should determine whether the Veteran has a current hearing loss disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that disability is etiologically related to his military service, to specifically include the two documented in-service head injuries.  If the Veteran's tinnitus is not related to service, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his service-connected posttraumatic migraine headaches.  The term "aggravation" means a permanent increase in the disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition.

In the report, the examiner should specifically address the November 2012 private audiological report that appears to demonstrate a current hearing loss disability.  

A complete and adequate rationale is required for any opinions expressed.  If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

If the November 2011 examiner is unavailable, VA should obtain the requested opinions from a similarly qualified audiologist.

2.  Provide the Veteran with an examination to determine the nature and etiology of any substance abuse and/or alcoholism disability.  The examiner should review the claims file, this remand, and any relevant records in the Virtual VA electronic records system.  The ensuing report should indicate that such a review occurred.  

Following an appropriate examination, the examiner should determine whether the Veteran has a current substance abuse and/or alcoholism disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that the disability is caused or aggravated by his service-connected posttraumatic stress disorder, posttraumatic headaches, or any other service-connected disability.  

In the report, the examiner should specifically address the November 2011 VA examiner's findings that the Veteran began to drink heavily to deal with his service-connected posttraumatic headaches.

A complete and adequate rationale is required for any opinion expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  Ensure that the examiners' reports comply with this remand.  If any report is deficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  When all of the requested development above has been completed, review the case based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

